t c memo united_states tax_court dimiter hristov and tzonka bakalova-hristov petitioners v commissioner of internal revenue respondent docket no filed date michael allen lampert for petitioners anne m craig for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for and respectively the sole issue for decision is whether petitioners have established a reasonable_cause and good_faith defense to the sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in west palm beach florida when the petition was filed petitioners’ backgrounds petitioners immigrated to the united_states from bulgaria in both are medical doctors dr hristov was educated in bulgaria and that is where he received his medical training dr hristov spoke english before immigrating to the united_states and while in bulgaria he attended an english language high school dr hristov practices medicine through his wholly owned s_corporation dimiter b hristov m d p a from to enrolled_agent katherine fallon prepared petitioners’ form sec_1040 u s individual_income_tax_return as well as the forms 1120s u s income_tax return for an s_corporation for dr hristov’s s_corporation ms unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all amounts are rounded to the nearest dollar fallon considered petitioners to be honest clients because she believed they never wanted her to stretch the rules and always gave her all of the information that she requested adoption of the retirement plans in early petitioners began looking for a way to increase their tax- deductible contributions towards their retirement savings dr hristov learned that william alexander had established a pension_plan for a colleague that allowed the colleague to put away large amounts of money invest in real_estate to earn double or triple the returns and get a portion of the pension fund back shortly thereafter dr hristov and mr alexander spoke on the phone about possible pension plans for petitioners mr alexander told petitioners that they could make larger tax deductible contributions and reduce their tax_liabilities by using a sec_419 welfare_benefit_plan plan and a defined_benefit_plan collectively plans mr alexander provided petitioners with references and a business card that read pension before petitioners saved for their retirement by making contributions to a simplified_employee_pension sep plan petitioners would contribute the maximum amount to the sep plan each year we refer to the plans as a plan and a defined_benefit_plan for the sake of convenience and without attaching any legal significance to the titles administration and tax planning dr hristov spoke with several of the references and they were all happy with mr alexander mr alexander also provided petitioners with a copy of a letter from the internal_revenue_service irs assigning him a centralized authorization file number which authorized him to act on behalf of a taxpayer mr alexander told petitioners that he had successfully represented clients during audit and he showed petitioners letters from the irs regarding successful audits at dr hristov’s request ms fallon met with mr alexander and petitioners at the meeting mr alexander explained the deductions in general but did not discuss the plans themselves or the details regarding the plans ms fallon informed petitioners that her experience with pension plans was limited to sep plans and that she was unfamiliar with and had never worked with plans or defined benefit plans ms fallon did not tell dr hristov that he needed to retain an independent adviser regarding the plans but she did tell him that he should continue to look into the plans petitioners decided to hire mr alexander to create and administer the plans on date mr alexander sent petitioners a dollar_figure invoice for the idea of the plan plan design and plan documents in addition to the setup fee mr alexander charged an annual fee of of the total contributions petitioners made to the plans the overall strategy was for petitioners to contribute money each year to a plan and a defined_benefit_plan with respect to petitioners’ plan contributions they would write a check to lyons pensions inc in the amount of their plan contribution mr alexander would then deposit dollar_figure of the contribution as an annuity take his fee and return the remaining money to petitioners as a loan from lyons pensions mr alexander told dr hristov that the loan would never have to be repaid because the plan would eventually close and that petitioners were free to invest the returned money however they chose for their defined_benefit_plan contributions mr alexander instructed petitioners to make a yearly deposit to a brokerage account petitioners opened a brokerage account at oppenheimer asset management oppenheimer when they opened the see infra pp for discussion of how mr alexander received his of the contributions to plans the record does not establish how mr alexander received his of the contributions to the defined_benefit_plan mr alexander suggested petitioners contribute between dollar_figure and dollar_figure to the plans with dollar_figurek of net_income i would probably put dollar_figurek to dollar_figurek into pension plans because this would get your income_tax down by about dollar_figure account petitioners gave the defined_benefit_plan documents to oppenheimer oppenheimer did not give petitioners an opinion that the plan was valid petitioners’ tax returns for and ms fallon prepared petitioners’ form sec_1040 and dr hristov’s s corporation’s forms 1120s each year petitioners would tell ms fallon the amounts they contributed to the plan and defined_benefit_plan petitioners did not provide any documentation supporting the deductions and ms fallon did not ask for it defined_benefit_plan contributions and deductions for the defined_benefit_plan mr alexander recommended that petitioners deposit dollar_figure per year into the oppenheimer account in dr hristov contributed dollar_figure and deducted dollar_figure for pension profit-sharing etc plans expense on his s corporation’s form_1120s dr hristov also deducted dollar_figure for pension profit-sharing etc plans expense on his s corporation’s and forms 1120s the specific deductions and the amounts of the deductions for each year are discussed below the record does not address whether dr hristov contributed dollar_figure to the defined_benefit_plan in and plan contributions and deductions on date dr hristov wrote a dollar_figure check to lyons pensions for his contribution to the plan mr alexander deposited dollar_figure into an annuity with great american insurance and took his fee in early date petitioners received dollar_figure from lyons pensions dr hristov’s s_corporation claimed a dollar_figure deduction on line employee benefit programs expense on its form_1120s petitioners did not report the dollar_figure they had received from lyons pensions on either their form_1040 or dr hristov’s s corporation’s form_1120s ms fallon did not become aware that petitioners had received money from lyons pensions in until petitioners’ returns were audited in late on date dr hristov wrote a check for dollar_figure to lyons pensions for hi sec_419 plan contribution a few weeks later dr hristov received a check for dollar_figure from lyons pensions mr alexander did not make a contribution to the annuity dr hristov questioned mr alexander about the annuity and mr alexander explained that he had intended to make the deposit but had not while preparing petitioners’ tax_return ms fallon learned from dr hristov that he had received dollar_figure from lyons pensions in ms fallon contacted mr alexander about the returned money and he told her that it was a rollover_distribution on date mr alexander sent the following fax to ms fallon report dollar_figurek paid back to dimiter that he rolled over to other pension dollar_figure here’s the for ‘05 that i filed not filed for nor the form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by lyons pensions showed a dollar_figure gross distribution and a dollar_figure taxable_amount mr alexander also faxed a sample form_1040 showing ms fallon how to report the distribution the sample showed dollar_figure of pension and annuities income and zero taxable pension and annuities income petitioners’ federal_income_tax return shows dollar_figure of pension and annuities income and zero taxable pension and annuities income dr hristov’s s_corporation claimed a deduction of dollar_figure for an employee benefit programs expense on its form_1120s dr hristov did not tell ms fallon that the dollar_figure was used to purchase real_estate the record does not explain why the form 1099-r showed a dollar_figure gross distribution when petitioners received dollar_figure from lyons pensions on date dr hristov wrote a check to nb services10 for dollar_figure in date dr hristov received dollar_figure from nb services again dr hristov noticed that mr alexander did not contribute dollar_figure to the annuity but he decided to not pursue it because he remained able to claim the full tax deduction dr hristov’s s_corporation claimed a deduction of dollar_figure for an employee benefit programs expense on its form_1120s petitioners did not report the dollar_figure they received from nb services on either their form_1040 or dr hristov’s s corporation’s form_1120s ms fallon did not become aware that petitioners had received money from nb services in until petitioners’ returns were audited in late amended returns in addition to generating tax savings by adopting his retirement plans mr alexander told petitioners that they could receive a refund from the irs by amending their form_1040 and dr hristov’s s corporation’ sec_2002 form_1120s mr alexander explained that petitioners could get a refund by recharacterizing large purchases they made between date and date as contributions to a pension_plan for the tax_year for mr alexander instructed dr hristov to make the check payable to nb services instead of lyons pensions example petitioners had purchased a rental triplex for dollar_figure in and mr alexander told them that they could arrange for that amount to be classified as a pension_plan expense for additionally mr alexander instructed petitioners to find checks for down payments on property checks to people investment checks big checks to buy certain things like antique furniture written between date and date petitioners gave checks to mr alexander in date in a date letter mr alexander explained to dr hristov that his accounting partner kathy medina was amending the tax_return for dr hristov’s s_corporation to include a dollar_figure pension contribution deduction thus decreasing his corporate profit from dollar_figure to dollar_figure mr alexander stated that this decrease in corporate profit would flow through to petitioners’ federal_income_tax return and would result in a dollar_figure refund to petitioners to come up with the contributions mr alexander told dr hristov they could use the old checks that they had discussed in a date letter mr alexander discussed the refund process stating that i also think this amendment will move through easily without irs even asking for copies of the checks because we are amending a k-1 but if i am wrong and irs asks for checks we can come up with check s mr alexander assured petitioners about the refund telling them that we are just asking for a refund so the worse thing that could happen is to be denied but typically i get the refund although sometimes it takes a while on date the irs received the amended form_1120s for dr hristov’s s_corporation for on date the irs received an amended form_1040 for dr hristov for the return showed dr hristov’s filing_status as singledollar_figure the amended_return reflected the decrease in dr hristov’s s corporation’s gross_income thereby decreasing petitioners’ tax_liability dr hristov requested a dollar_figure refund even though the return was in only dr hristov’s name both dr hristov and dr bakalova-hristov signed it the irs did not issue a refund based on this amended_return on date the irs received a second amended form_1040 for this time with dr hristov and dr bakalova-hristov filing jointly this amended_return also reflected the decrease in dr hristov’s s corporation’s gross_income thereby decreasing petitioners’ tax_liability petitioners requested a refund of dollar_figure and on date the irs issued the requested refund plus dollar_figure of interest petitioners were married during and their filing_status on the original return for was married_filing_jointly mr alexander and ms medina prepared petitioners’ amended returns and petitioners did not mention any of this to ms fallon the amended form_1120s and the first amended form_1040 both list hal richard as the return preparer petitioners did not know hal richard and assumed he was an associate of mr alexanderdollar_figure mr alexander received of the refund as his fee for preparing the amended_return audit in late the irs began auditing petitioners’ returns the plans and the returns for dr hristov’s s_corporation for tax years and petitioners hired mr alexander to represent them during the audit mr alexander assured petitioners that the deductions would be allowed mr alexander also stated that he was an enrolled_agent which petitioners later found to be untrue during the audit dr hristov learned that mr alexander had never filed the required forms annual return report of employee_benefit_plan additionally at some point during the audit petitioners learned that mr alexander was not responding to the auditor’s requests for documents petitioners terminated in petitioners learned that mr richard died in and thus had not prepared their amended returns when dr hristov subsequently questioned mr alexander about mr richard mr alexander explained that it was a clerical_error and that petitioners did not need to be concerned their relationship with mr alexander in february or date petitioners then hired an enrolled_agent to represent them during the audit and hired a pension_plan administration firm to evaluate the defined_benefit_plan and to prepare the forms at the end of the audit petitioners agreed to a complete disallowance of all deductions for their plan contributions and defined_benefit_plan contributions for and petitioners agreed to increases in tax for and of dollar_figure dollar_figure and dollar_figure respectively petitioners also agreed to return the refund they had received as a result of amending their tax_return mr alexander’s correspondence mr alexander had extensive correspondence with dr hristov regarding the plans dr hristov’s concerns about the plans and mr alexander’s assurances that the plans were legal because the correspondence is relevant to whether petitioners had reasonable_cause and acted in good_faith we include several excerpts from these letters shortly after mr alexander and dr hristov were introduced mr alexander sent dr hristov a letter on date discussing the operation of the plans if i put dollar_figurek into the pension plans you would have no tax but obviously you would have to borrow a lot of money from the pension plans which my clients do as i promote this assets in the money purchase plan can be invested anywhere while i use fixed and variable annuities for the plan you really are not supposed to borrow money from the but i’m aggressive so i have my clients do this i am one of the best tax planners in the country primarily because i have worked with or of the sharpest and most aggressive cpas in the country i have seen how they basically control the amount of tax the clients pays by using these pension plans and corporations in an date letter mr alexander discussed how lawyers and accountants would not recommend the use of his pension plans with most doctors they end up giving about half of their net_income to the government for taxes but you are very fortunate because i can use these pension plans and the corporations to shelter almost all of your net_income to where you can control how much tax you pay what do most accountants and tax attorneys say about all of this most would never advise you to put these plans together and do what i do because they don’t understand and know about what i do why by nature it seems like u s accountants are conservative and backward people that are not creative it’s really easier for them just to have you pay a lot of tax i have been fortunate to work with ten of the sharpest and most aggressive accountants in the country and i have basically copied their styles you have a lady accountant now who is conservative and backward but if she does what i tell her to do you can keep her otherwise use one of my accountants in a date letter mr alexander again discussed borrowing against the plan you really are not supposed to borrow money from the annuity until the plan has been terminated but i am aggressive so i let these clients withdraw money for sic the annuity but it is best to leave the money in there for as long as possible at least days in an date letter mr alexander discussed the possibility of setting up similar pension plans for dr hristov’s colleagues i can also help your partner s but they probably have cpas that are conservative and strong with them and will try and talk them out of doing all this so if they need help i could do the accounting or get them a different accountant because the accountant list that i gave you has very strong accountants except they are aggressive business people and want the client to be able to have some options about saving income_tax instead of giving of the net_income you have to the government in an date letter mr alexander responded to dr hristov’s concerns about the plans dr hristov had spoken with promoters of other pension plans who had indicated that the plan was dead dr hristov then contacted mr alexander to see if there were any new developments regarding the plan mr alexander assured dr hristov that the plan was legal and that the promoters were just saying it was dead in attempts to sell their product mr alexander also discussed the risk of audit in the letter then even worse yet when you talk to accountants cpas and tax attorneys they are extremely conservative about of the time so all of those guys are going to tell you not to do anything and just pay the tax i have never lost a big deduction for a plan or a defined_benefit_plan however in the worse case scenario if a deduction were disallowed how much worse-off would you be than if you just paid the tax anyway like most cpas have you do not much technically we would have to fight to get penalties and interest dropped on taxes that you would owe but you see this scenario and the option that i bring to you of being able to tax defer with these plans and actually even avoid tax with the right set of circumstances and steps in a date letter mr alexander again responded to dr hristov’s concerns about the plans you have people telling you all kinds of bad things about plans this happens all the time i think it’s probably better to keep it as confidential as possible about what you are doing anything new on no sic really they are still legal and will stand up in an audit especially if i conduct the audit but keep in mind these rarely get audited but these plans are legal and third-party loans are legal so in the very remote possibility that you are ever audited on this i would make the presentation in the audit as i would conduct the audit and sell the deductions you have to also keep in mind that typically irs auditors aren’t that bright plus almost none of them even know what plans are permanent injunction against mr alexander on date the u s district_court for the central district of california entered an order of permanent injunction against mr alexander regarding his pension_plan promotions specifically mr alexander was permanently enjoined from providing any advice or assistance regarding the tax treatment of pension plans or welfare-benefit plans including but not limited to iii advising any individuals or entities that they may contribute any amount of money to a defined-benefit pension_plan or welfare- benefit plan without regard to actuarial limits or statutory limits iv advising any individuals or entities that they can use purported third-party loans to claim a deduction for purported contributions to a pension_plan or welfare-benefit plan and still have access to that money v advising any individuals that personal expenses can be re- characterized as pension_plan contributions opinion respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 for all three years at issue on alternative grounds the underpayments of tax were attributable to negligence or disregard of rules or regulations under sec_6662 or there were substantial understatements of income_tax under sec_6662 sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 stating that negligence is lack of due care or failure to do what a reasonable person would do under the circumstances sec_6662 and b also authorizes the commissioner to impose a penalty if there is a substantial_understatement_of_income_tax understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once respondent meets his burden of production petitioners must come forward with persuasive evidence that respondent’s determination is incorrect or that they had substantial_authority reasonable_cause and good_faith or disclosure and reasonable basis for their position see 116_tc_438 respondent has met his burden of production respondent established that the amounts of the understatements exceed the greater of of the tax required to be shown on the return or dollar_figure because respondent has met his burden of production petitioners must produce sufficient evidence to prove that respondent’s determination is incorrect see higbee v commissioner t c pincite petitioners argue that the reasonable_cause exception under sec_6664 applies sec_6664 provides an exception to the sec_6662 accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed item see 115_tc_43 aff’d 299_f3d_221 3d cir petitioners bear the burden of proving that they meet the requirements for relief under the sec_6664 reasonable_cause exception see higbee v commissioner t c pincite reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 reliance on a tax professional is not an absolute defense but merely a factor to be considered 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see neonatology assocs p a v commissioner t c pincite the taxpayer claiming reliance on a tax professional must prove by a preponderance of evidence each prong of the following test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite reliance is unreasonable however if the adviser is a promoter of the transaction or suffers from an inherent conflict of interest that the taxpayer knew or should have known about id pincite i reliance on ms fallon petitioners argue that they should not be held liable for the sec_6662 penalty for any year because they relied on their tax_return_preparer ms fallon we analyze petitioners’ claim using the three-prong test stated above with regard to the first prong petitioners have failed to establish that ms fallon had sufficient expertise to justify reliance r eliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law sec_1_6664-4 income_tax regs ms fallon although likely a competent tax_return_preparer had no expertise with the plan or the defined_benefit_plan ms fallon informed petitioners of her lack of knowledge regarding these pension plans telling them that she did not have the experience to evaluate either the defined_benefit_plan or the plan dr hristov testified that he was aware of ms fallon’s lack of knowledge regarding the plans furthermore with regard to the second prong petitioners must establish that they provided necessary and accurate information with respect to all items reported on their tax returns such that the incorrect returns resulted from errors on the part of the adviser see eg 68_f3d_868 5th cir aff’g tcmemo_1993_634 70_tc_158 59_tc_473 on the basis of the record we conclude that petitioners did not provide ms fallon with all the necessary and accurate information while preparing the and tax returns ms fallon was unaware that petitioners had received money from lyons pensions and nb services also ms fallon was unaware that the money petitioners had received from lyons pensions in was used to purchase real_estate and was not a rolloverdollar_figure petitioners have failed to show that ms fallon was competent to advise them on the plans or that they provided her all the necessary information thus we find that petitioners have not established that their reliance on ms fallon was justified ii reliance on mr alexander petitioners also argue that they should not be held liable for the sec_6662 penalty for any year because they relied on mr alexander respondent argues that it was unreasonable for petitioners to rely on mr alexander because he had a conflict of interest a taxpayer is not reasonable in relying on an advisor burdened with an inherent conflict of interest about which the taxpayer knew or should have known am boat co llc v united_states 583_f3d_471 7th cir citing neonatology assocs p a v commissioner f 3d pincite chamberlin v commissioner 66_f3d_729 5th cir aff’g in part rev’g in part tcmemo_1994_228 990_f2d_893 6th cir see supra p discussing ms fallon’s communication with mr alexander regarding the money petitioners received from lyons pensions in aff’g donahue v commissioner tcmemo_1991_181 and 623_fsupp2d_504 s d n y w hen an adviser profits considerably from his participation in the tax_shelter such as where he is compensated through a percentage of the taxes actually sheltered a taxpayer is much less reasonable in relying on any advice the adviser may provide am boat co llc f 3d pincite ‘in order for reliance on professional tax_advice to be reasonable the advice must generally be from a competent and independent advisor unburdened with a conflict of interest and not from promoters of the investment ’ 132_tc_161 quoting 440_f3d_375 6th cir aff’g t c memo aff’d 408_fedappx_908 6th cir reliance on the professional advice of a tax_shelter promoter is unreasonable when the advice would seem to a reasonable person to be too good to be true edwards v commissioner tcmemo_2002_169 citing pasternak v commissioner f 2d pincite 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir and gale v commissioner tcmemo_2002_54 aff’d 119_fedappx_293 d c cir petitioners’ reliance on mr alexander was unreasonable because mr alexander was a promoter and suffered from an inherent conflict of interest that the taxpayer knew or should have known about see neontalogy assocs p a v commissioner t c pincite see also tigers eye trading llc v commissioner tcmemo_2009_121 defining a promoter as an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction petitioners knew or should have known that any advice they received from mr alexander was not independent because mr alexander benefited financially from their using his plans mr alexander received a percentage each year based on the amounts petitioners contributed to both the plan and the defined_benefit_plan petitioners knew mr alexander profited only if they invested using his plans thus it was not reasonable for them to rely on his assurances that the plans were legal additionally it was unreasonable for petitioners to rely on mr alexander because the advice would seem to a reasonable person to be too good to be true see edwards v commissioner tcmemo_2002_169 petitioners were told that they would receive back most of their contributions to the plans and that they were free to do with the money what they wanted when mr alexander discussed with petitioners how much they should contribute to the plans he focused on how much they would need to contribute to significantly lower their taxes not on the statutory limits imposed on contributions to pension plans at a minimum mr alexander’s statements would cause a reasonable person to seek independent confirmation from a reliable and disinterested adviser familiar with plans and defined benefit plans see eg neonatology assocs p a v commissioner f 3d pincite when a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril mr alexander was a promoter and had a conflict of interest that petitioners knew or should have known about thus it was not reasonable for petitioners to rely on mr alexander iii reasonable_cause and good_faith even if we were able to find that petitioners relied on ms fallon or mr alexander they would still not be able to show that they had reasonable_cause and acted in good_faith with respect to their understatements see freytag v commissioner t c pincite reliance on adviser is merely factor in considering whether taxpayer acted with reasonable_cause and in good_faith dr hristov argues that he acted with ordinary business care and prudence because he researched the plans and repeatedly questioned mr alexander as to the legitimacy of the plans however there were too many red flags concerning the plans for petitioners to reasonably believe mr alexander’s assurances that the plans were legal and the deductions valid first mr alexander told petitioners that they were really not supposed to borrow from the plan second mr alexander repeatedly stated that most accountants and tax lawyers would not recommend his plans third mr alexander told petitioners that they would have to change accountants if ms fallon did not do what he told her to do fourth mr alexander told dr hristov to keep what he was doing with the plans confidential petitioners have failed to establish that they meet the reasonable_cause and good_faith exception to the sec_6662 accuracy-related_penalty for any year in issue to reflect the foregoing decision will be entered for respondent
